Citation Nr: 1449312	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-00 236A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from July 1991 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction of the claim resides with the Oakland, CA VA RO.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was initially granted service connection for PTSD in a November 1994 rating decision and assigned a 70 percent rating.  He initiated a claim for an increased rating for PTSD in August 2007.  In a November 2007 rating decision, the Veteran was assigned a 100 percent temporary total rating based on a hospitalization over twenty-one days effective August 13, 2007.  A 70 percent rating was assigned effective October 1, 2007.  

The Veteran contends that his service-connected PTSD warrants an increased rating.  He submitted a statement dated in December 2012 and indicated that his PTSD symptoms had increased in severity since an inpatient treatment stay at VA following his appeal in October 2010.  

The Veteran was last afforded a VA examination to assess the severity of his PTSD in September 2007.  Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  As such, the Veteran should be afforded a current VA examination to assess the severity of his service-connected disability. 

Associated with the claims file are VA outpatient treatment reports dated through August 2010 which reflect diagnoses and treatment for the Veteran's service-connected disability at issue.  Because it appears that there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated after August 2010 should be made. 38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA outpatient treatment reports dated since August 2010.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected PTSD.  

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



